Exhibit 10.1

AMENDMENT NO. 2

Dated as of July 1, 2013

to

CREDIT AGREEMENT

Dated as of April 27, 2012

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of July 1, 2013 by and among
Watsco, Inc., a Florida corporation (the “Company”), Watsco Canada, Inc., a New
Brunswick corporation (the “Canadian Borrower” and, collectively with the
Company, the “Borrowers”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), under that certain Credit Agreement dated
as of April 27, 2012 by and among the Borrowers, the Canadian Subsidiary
Borrowers from time to time party thereto, the Lenders, the Administrative Agent
and JPMorgan Chase Bank, N.A., as Collateral Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to (i) delete the
defined term “Mandatory Cost” appearing therein and (ii) insert the following
definitions in the appropriate alphabetical order and, where applicable, replace
the corresponding previously existing definitions:

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“JV Pledge Trigger Date” means any date after the Effective Date on which the
Total Leverage Ratio is greater than the Applicable JV Pledge Trigger Ratio for
the most recently completed fiscal quarter of the Company as reported in the
Compliance Certificate delivered for such quarter. “Applicable JV Pledge Trigger
Ratio” means (i) solely with respect to the fiscal quarters of the Company
ending on or about June 30 and September 30 of each calendar year, 2.25 to 1.00
and (ii) 2.00 to 1.00 at all other times.

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by the British Bankers Association (or
any other Person that takes over the administration of such rate for such LIBOR
Quoted Currency) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent

 

2



--------------------------------------------------------------------------------

in its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period; provided that, if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
the applicable currency, then the LIBO Rate shall be the Interpolated Rate at
such time, subject to Section 2.14 and (b) any Eurocurrency Borrowing
denominated in any Non-Quoted Currency and for any applicable Interest Period,
the applicable Local Rate for such Non-Quoted Currency.

“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Local Rate” means, for Borrowings denominated in Canadian Dollars and made to
the Borrowers, the BA Rate.

“Maturity Date” means July 1, 2018.

“Non-Quoted Currency” means Canadian Dollars.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Administrative Agent.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

(b) The definition of “Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended to restate the pricing grid appearing therein in its
entirety to read as follows:

 

   

Total Leverage

Ratio:

  Eurocurrency / BA Equivalent Spread  

ABR / Canadian

Base Rate Spread

 

Commitment Fee

Rate

         

Category 1:

  < 0.50 to 1.00   0.875%   0%   0.125%          

Category 2:

 

³ 0.50 to 1.00 but

< 1.00 to 1.00

  1.000%   0%   0.150%          

Category 3:

 

³ 1.00 to 1.00 but

< 1.50 to 1.00

  1.250%   0.250%   0.175%          

Category 4:

 

³ 1.50 to 1.00 but

< 2.00 to 1.00

  1.500%   0.500%   0.200%          

Category 5:

 

³ 2.00 to 1.00 but

< 2.50 to 1.00

  1.750%   0.750%   0.225%

 

3



--------------------------------------------------------------------------------

         

Category 6:

 

³ 2.50 to 1.00 but

< 3.00 to 1.00

  2.000%   1.000%   0.250%          

Category 7:

 

³ 3.00 to 1.00 but

< 3.50 to 1.00

  2.250%   1.250%   0.275%          

Category 8:

  > 3.50 to 1.00   2.500%   1.500%   0.350%

(c) The definition of “Obligations” appearing in Section 1.01 of the Credit
Agreement is hereby amended to add the proviso “; provided that the definition
of “Obligations” shall not create any guarantee by any Loan Party of (or grant
of security interest by any Loan Party to support, as applicable) any Excluded
Swap Obligations of such Loan Party for purposes of determining any obligations
of any Loan Party” to the end thereof.

(d) The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended to delete the phrase “Financial Services
Authority” appearing therein and to replace such phrase with “Financial Conduct
Authority, the Prudential Regulation Authority”.

(e) Section 2.14 of the Credit Agreement is hereby amended to (i) add the phrase
“and binding” immediately following the phrase “shall be conclusive” appearing
in clause (a) thereof, (ii) add the parenthetical “(including, without
limitation, by means of an Interpolated Rate)” immediately following the phrase
“adequate and reasonable means” appearing in clause (a) thereof and (iii) add
the phrase “or the applicable Agreed Currency” immediately following the phrase
“in such Borrowing for such Interest Period” appearing in clause (b) thereof.

(f) Section 2.15 of the Credit Agreement is amended to add the phrase “,
liquidity” immediately following the phrase “insurance charge” appearing in
clause (a)(i) thereof.

(g) Schedule 2.02 to the Credit Agreement is deleted in its entirety.

2. Amendments to Subsidiary Guaranty. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Subsidiary Guaranty is hereby amended as follows:

(a) Section 2 of the Subsidiary Guaranty is amended to add the parenthetical
“(provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor)”
immediately following the phrase “referred to collectively as the ‘Guaranteed
Obligations’” appearing therein.

(b) The Subsidiary Guaranty is amended to add the following as a new Section 26
thereto:

SECTION 26. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided,

 

4



--------------------------------------------------------------------------------

however, that each Qualified ECP Guarantor shall only be liable under this
Section 26 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 26 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 26 shall remain in full force and
effect until a discharge of such Qualified ECP Guarantor’s Guaranteed
Obligations in accordance with the terms hereof and the other Loan Documents.
Each Qualified ECP Guarantor intends that this Section 26 constitute, and this
Section 26 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the Subsidiary Guarantors, the Lenders, the
Issuing Banks, the Swingline Lender and the Administrative Agent.

(b) the Administrative Agent shall have received such instruments and documents
as the Administrative Agent shall reasonably request, including written opinions
of (i) DLA Piper LLP (US), special U.S. counsel for the Loan Parties and
(ii) Stewart McKelvey Stirling Scales, special Canadian counsel to the Loan
Parties, each in form and substance reasonably acceptable to the Administrative
Agent.

(c) The Administrative Agent shall have received, for the account of each Lender
party hereto that delivers its executed signature page to this Amendment by no
later than the date and time specified by the Administrative Agent, an amendment
fee in an amount equal to the amount previously disclosed to the Lenders.

(d) The Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ fees and expenses (including, to
the extent invoiced, fees and expenses of counsel for the Administrative Agent)
in connection with this Amendment.

4. Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
such Loan Party in accordance with their terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

5



--------------------------------------------------------------------------------

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of such Borrower set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect is true and correct in all respects).

5. Reference to and Effect on the Credit Agreement and the Subsidiary Guaranty.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement and
the Subsidiary Guaranty in the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document shall mean and be a reference to the Credit Agreement and
the Subsidiary Guaranty, as the case may be, as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Subsidiary Guaranty, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

6. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement, the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Credit Agreement, the Subsidiary Guaranty
and each and every such Loan Document executed by the undersigned in connection
with the Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

WATSCO, INC.,

as the Company

By:   Ana M. Menendez Name:   /s/ Ana M. Menendez Title:   CFO and Treasurer

 

 

 

WATSCO CANADA, INC.,

as the Canadian Borrower

By:   Ana M. Menendez Name:   /s/ Ana M. Menendez Title:   Vice President and
Treasurer

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

WATSCO CANADA, INC.,

as a Subsidiary Guarantor

   

WATSCO HOLDINGS, LLC,

as a Subsidiary Guarantor

By:   Ana M. Menendez     By:   Ana M. Menendez Name:   /s/ Ana M. Menendez    
Name:   /s/ Ana M. Menendez Title:   Vice President and Treasurer     Title:  
Vice President and Treasurer

WATSCO HOLDINGS II, INC.,

as a Subsidiary Guarantor

   

WATSCO HOLDINGS III, LLC,

as a Subsidiary Guarantor

By:   Ana M. Menendez     By:   Ana M. Menendez Name:   /s/ Ana M. Menendez    
Name:   /s/ Ana M. Menendez Title:   Vice President and Treasurer     Title:  
Vice President and Treasurer

EAST COAST METAL DISTRIBUTORS LLC,

as a Subsidiary Guarantor

   

BAKER DISTRIBUTING COMPANY LLC,

as a Subsidiary Guarantor

By:   Ana M. Menendez     By:   Ana M. Menendez Name:   /s/ Ana M. Menendez    
Name:   /s/ Ana M. Menendez Title:   Vice President     Title:   Vice President

GEMAIRE DISTRIBUTORS LLC,

as a Subsidiary Guarantor

    By:   Ana M. Menendez         Name:   /s/ Ana M. Menendez       Title:  
Vice President      

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent

By:   John A. Horst Name:   /s/ John A. Horst Title:   Credit Executive

 

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender

By:   David Gutierrez Name:   /s/ David Gutierrez Title:   Senior Vice President

 

BANK OF AMERICA, N.A. (CANADA BRANCH),

as a Lender

By:   Medina Sales de Andrade Name:   /s/ Medina Sales de Andrade Title:   Vice
President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as an Issuing Bank

By:   Benny Gonzalez Name:   /s/ Benny Gonzalez Title:   Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   Kenneth R. Fieler Name:   /s/ Kenneth R. Fieler Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION, CANADA

BRANCH,

as a Lender

By:   Joseph Rauhala Name:   /s/ Joseph Rauhala Title:   Principal Officer

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY,

as a Lender

By:   Pritha Majumder Name:   /s/ Pritha Majumder Title:   Officer

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

BRANCH BANKING & TRUST COMPANY,

as a Lender

By:   Anthony D. Nigro Name:   /s/ Anthony D. Nigro Title:   Senior Vice
President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

BANK OF MONTREAL, CHICAGO BRANCH,

as a Lender

By:   Yacouba Kane Name:   /s/ Yacouba Kane Title:   Vice President

BANK OF MONTREAL, TORONTO BRANCH,

as a Lender

By:   Sean Gallaway Name:   /s/ Sean Gallaway Title:   Vice President

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

By:   Tammi Cako Sanchez Name:   /s/ Tammi Cako Sanchez Title:   EVP Commercial
Banking

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al



--------------------------------------------------------------------------------

 

SABADELL UNITED BANK, N.A.,

as a Lender

By:   Maurici Llado Name:   /s/ Maurici Llado Title:   EVP – Corporate &
Commercial Banking

 

Signature Page to Amendment No. 2 to

Credit Agreement dated as of April 27, 2012

Watsco, Inc. et al